Citation Nr: 9909736	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  95-17 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating for post-operative 
cervical disc disease, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel






INTRODUCTION

The veteran had active military service from August 1974 to 
May 1986 and for a period of one year prior thereto, the 
latter being unverified.  

The present appeal arises from a December 1994 rating 
decision in which the RO denied the veteran's increased 
rating claim for post-operative cervical disc disease, 
evaluated as 10 percent disabling.  The veteran's claim on 
appeal subsequently came before the Board, which in a March 
1997 decision remanded the claim back to the RO for 
additional development.  In a December 1998 rating decision, 
the RO increased the veteran's disability rating for post-
operative cervical disc disease to 20 percent, with an 
effective date from October 1993.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. A July 1997 VA examination of the veteran's cervical spine 
revealed no tenderness, crepitus, or paraspinal spasm; 
forward flexion and backward extension were to 25 degrees, 
right and left lateral flexion to 35 degrees, right and 
left rotation to 50 degrees, and no clinical evidence to 
substantiate the subjective complaints of pain on motion.  

3. An MRI (magnetic resonance imaging) report, dated in April 
1998, revealed C4-5 fusion with either partial fusion or 
severe degenerative changes with disc height loss at the 
C5-6 level, disc bulge osteophyte complex at C5-6 and to a 
lesser extent at C6-7, and no focal disc herniation.  

4. The veteran's cervical disc disease is productive of no 
more than moderate impairment.  


CONCLUSION OF LAW

The schedular criteria for an increased evaluation in excess 
of 20 percent for post-operative cervical disc disease have 
not been met.  38 U.S.C.A. § § 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
Diagnostic Code 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's claims file reflects that he was 
service connected for post-operative cervical disc disease in 
December 1987.  The disorder was evaluated as 10 percent 
disabling, with an effective date from May 1986.  

In October 1993, the veteran filed a Statement in Support of 
Claim in which he requested his back disorder be re-
evaluated.  He reported experiencing pain, stiffness, and 
numbness in his cervical spine area, as well as chronic 
numbness in his arms and hands, and weakness in his legs.  In 
addition, the veteran submitted an "Evaluation of Impairment 
& Disability" report from the Maryland Department of Social 
Services, dated that same month.  The report noted the 
veteran as suffering from severe cervical disc disease, which 
was labeled a temporary condition, able to be corrected with 
treatment.  The report was signed by a physician from the 
VAMC in Baltimore.  

In August 1994, the veteran was medically examined for VA 
purposes.  The veteran reported having undergone an anterior 
cervical fusion of the C5-C7 in 1988.  He noted that he did 
well at first, but then began suffering from intermittent 
posterior cervical discomfort, with occasional radiation down 
both arms to his hands, in addition to associated numbness 
and weakness, the left hand greater than the right.  In 
addition, the veteran reported that his back pain intensified 
if he attempted any lifting, but that the pain would subside 
with rest.  He also reported taking no medications, and being 
forced to avoid all strenuous activity.

On further examination of the cervical spine, there was a 3.5 
inch well-healed surgical incision noted.  There was mild, 
diffuse tenderness, but no crepitus or paraspinal spasm.  
Range of motion findings reflected forward flexion of 25 
degrees, backward extension to 30 degrees, right and left 
lateral flexion of 35 degrees, and right and left rotation to 
50 degrees.  There was no objective evidence of pain on 
motion.  It was also reported that the veteran had normal 
grip and grasp, as well as fine and gross manipulation of 
both hands.  The examiner's impression was status post 
anterior cervical fusion, C5 to C7.  An associated 
radiographic study revealed fusion of vertebral bodies at C4-
5 with partial fusion of C5-6.  Osteophytes were also found 
anteriorly at the C5-6 level.  

On neurological testing, the veteran's upper extremity motor 
strength was reported as 5/5, with no drift, tremor, or 
atrophy.  Deep tendon reflexes were 2+ and equal, and there 
was no Babinski.  In addition, posterior fossa, finger to 
nose, and rapid alternating movements were intact; Romberg 
was negative.  The examiner's impression noted no objective 
evidence of radiculopathy.  

In a December 1994 rating decision, the RO denied the 
veteran's increased rating claim for post-operative cervical 
disc disease.  The veteran appealed the decision, and in a 
subsequently filed VA Form 9 (Appeal to Board of Veterans' 
Appeals), dated in May 1995, he reported having difficulty 
using his hands for writing and holding small objects.  He 
also reported that the VA examiner in August 1994 had told 
him that he should not be doing any lifting or cutting of his 
lawn because such activities could exacerbate his back 
disorder.  Furthermore, the veteran noted that on many days 
he felt very weak as a result of tightness in his arms and 
legs.  

In accordance with the Board's remand request, the veteran 
was asked by the RO in March 1997 to provide the names and 
addresses of all medical care providers.  He was also asked 
to furnish a statement from his employer specifying the time 
lost from work.  With respect to the latter, no information 
was received.  

In July 1997, the veteran was re-examined for VA purposes.  
The examiner noted the veteran's medical history and current 
complaints of posterior cervical pain with frequent 
radiation, as well as associated numbness and weakness of the 
left upper extremity.  On further examination, there was no 
tenderness, crepitus, or paraspinal spasm.  Range of motion 
findings reflected forward flexion and backward extension to 
25 degrees, right and left lateral flexion to 35 degrees, and 
right and left rotation to 50 degrees.  There was no evidence 
of pain on motion.  It was also reported that the veteran had 
normal grip and grasp, as well as fine and gross manipulation 
of both hands.  The examiner's impression was status post 
anterior cervical fusion, C5 to C7.  An associated 
radiographic study revealed fusion of vertebral bodies at C4-
5 with partial fusion of C5-6.  The veteran's previous 
radiographic study in August 1994 was reviewed, and with 
respect to the current radiographic study, there were no 
significant changes noted. 

With respect to neurological testing, the veteran's upper 
extremity motor strength was reported as 5/5, with no drift, 
tremor, or atrophy.  Deep tendon reflexes were 2+ and equal, 
and there was no Babinski.  In addition, posterior fossa, 
finger to nose, heel to shin, and rapid alternating movements 
were intact; Romberg was negative.  The examiner's impression 
was a normal neurological examination.  The examiner also 
reported that while the veteran complained of significant 
recurrent posterior cervical pain, his clinical, orthopedic, 
and neurological examinations were not impressive.  The 
examiner noted that there were some mild decrease in range of 
motion, but little else.  It was also noted that there was no 
demonstrable decrease in strength or incoordination, and 
therefore there would be no functional loss secondary to 
these.  In addition, there was no significant clinical 
substantiation of pain, thus, the examiner noted, making any 
comments on the functional loss secondary to this very 
difficult.  The examiner further reported that in short, the 
veteran had significant complaints of pain with little 
objective clinical findings.  

Thereafter, the RO received a copy of a VAMC Baltimore MRI 
report, dated in June 1993.  The impression was mild spinal 
stenosis without deformity of the spinal chord at the C5-6 
level due to moderate sized posterior disc herniation.  It 
also revealed that at C4-5, there was obliteration of the 
disc space (reported as probably degenerative in nature), and 
accompanying bilateral moderate stenosis of the C6 neural 
foramina.  

Furthermore, the RO also received VAMC Perry Point outpatient 
treatment records, dated in February 1997.  These records 
noted treatment and/or complaints for back pain, an enlarged 
prostate, and hematuria.  The RO also received a copy of a 
VAMC Baltimore MRI report, dated in April 1998.  The 
examiner's opinion noted that the MRI study was marred by the 
veteran's motion artifact.  However, the examiner did report 
findings of C4-5 fusion with either partial fusion or severe 
degenerative changes with disc height loss at the C5-6 level; 
disc bulge osteophyte complex at C5-6 and to a lesser extent 
at C6-7; no focal disc herniation; and loss of cervical 
lordosis, stable from 1994.  

II.  Analysis

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based in part on 
the veteran's assertion that his service-connected post-
operative cervical disc disease is more severe then 
previously evaluated.  Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  The Board is also satisfied that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained, and that no further 
assistance is required to comply with the duty to assist him 
as mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1998).

Where entitlement to compensation has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).

The RO has assigned a 20 percent evaluation for the veteran's 
post-operative cervical disc disease in accordance with the 
criteria set forth in the schedule.  In doing so, specific 
consideration was given to 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code (DC) 5293.  This Code addresses a disability 
resulting from intervertebral disc syndrome.  With moderate 
intervertebral disc syndrome, with recurring attacks, a 20 
percent disability evaluation is warranted.  A 40 percent 
disability evaluation is available for severe intervertebral 
disc syndrome, with recurring attacks and intermittent 
relief.  A 60 percent disability rating is warranted for 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy, characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of diseased 
disc, with little intermittent relief.  That is the highest 
rating under this diagnostic code.  See 38 C.F.R. § 4.71a, DC 
5293 (1998).  

Several alternative diagnostic codes are also available for 
assessing cervical spine disabilities.  Under the provisions 
of DC 5287, " Spine, ankylosis of, cervical," a 30 percent 
rating is warranted for favorable ankylosis, and a 40 percent 
rating is warranted for unfavorable ankylosis.  That is the 
highest rating under this diagnostic code.  Under DC 5290, 
"Spine, limitation of motion of, cervical," a 20 percent 
evaluation is warranted for moderate limitation of motion, 
and a 40 percent evaluation is warranted for severe 
limitation of motion.  That is the highest rating under this 
diagnostic code.  

The veteran's rating for his post-operative cervical disc 
disease was increased from 10 to 20 percent during the course 
of this appeal.  Under  DC 5293, as noted above, an 
evaluation of 40 percent is warranted if there is shown 
"severe intervertebral disc syndrome, with recurring attacks 
and intermittent relief."  The medical evidence associated 
with the claims file notes that an MRI of the veteran's spine 
in June 1993 revealed, in particular, mild spinal stenosis at 
the C5-6 level due to moderate sized posterior disc 
herniation, and a probable degenerative obliteration of the 
disc space at C4-5.  On VA examination in July 1997, the 
examiner reported that while the veteran complained of 
significant recurrent posterior cervical pain, his clinical, 
orthopedic, and neurological examinations were not 
impressive.  Examination of the veteran's cervical spine 
revealed no tenderness, crepitus, or paraspinal spasm, and 
there was only a mild decrease in range of motion.  An MRI in 
April 1998, revealed C4-5 fusion with possible severe 
degenerative changes, in addition to disc height loss at the 
C5-6 level, disc bulge osteophyte complex at C5-6 and lesser 
extent at C6-7, with no focal disc herniation.  

After careful review of the above facts, the Board finds that 
the evidence of record does not support an increased rating, 
under DC 5293, to 40 percent.  The Board acknowledges the 
veteran's pain with respect to the disability attributable to 
post-operative cervical disc disease, especially in light of 
the MRI finding of severe degenerative disc changes at C4-5.  
However, in the absence of additional objective findings 
reflective of severe intervertebral disc syndrome (as set 
forth above) with recurrent attacks and intermittent relief, 
or other severe functional impairment, entitlement to an 
increased disability evaluation has not been shown within the 
record.  We thus conclude that the medical evidence 
associated with the claims file, while substantiating a 
disability, does not show the veteran's disability as 
"severe," and therefore does not more nearly approximate 
the criteria for the next higher evaluation.  38 C.F.R. § 4.7 
(1998)

In view of the fact that severe intervertebral disc syndrome, 
with recurring attacks and intermittent relief, has not been 
demonstrated so as to warrant the assignment of a 40 percent 
rating, evaluation of the veteran's disability at 60 percent 
under DC 5293 is not applicable.

Furthermore, in consideration of DC 5287, the evidence of 
record does not reflect the veteran's cervical spine is 
ankylosed.  With respect to DC 5290, an evaluation of 40 
percent is warranted if there is shown severe limitation of 
motion of the cervical spine.  As noted above, the evidence 
reflects that on VA examination in July 1997, the veteran 
exhibited forward flexion and backward extension to 25 
degrees, right and left lateral flexion to 35 degrees, right 
and left rotation to 50 degrees, and no evidence of pain on 
motion.  The examiner opined that the veteran exhibited a 
mild decrease in range of motion with respect to his neck.  
Therefore, an increased evaluation of the veteran's 
disability under DC 5290 is not appropriate.  

The Board has also considered whether a higher evaluation is 
in order based on a greater limitation of motion due to pain 
on use, including during flare-ups.  See DeLuca v. Brown, 8 
Vet.App. 202 (1995).  A precedential opinion of the VA 
General Counsel has held that a disability involving 
intervertebral disc syndrome must be evaluated under the 
criteria discussed in DeLuca.  VAOPGCPREC 36-97 (Dec. 12, 
1997).  As noted above, on VA examination, the examiner 
reported a mild decrease in range of motion of the veteran's 
neck, and no demonstrable decrease in strength or 
incoordination; thus, he concluded, there would be no 
functional loss secondary to these.  In addition, the 
examiner stated that there was no significant clinical 
substantiation of pain, thus making any comments on the 
functional loss secondary to this very difficult.  The 
examiner also reported that in short the veteran had 
significant complaints of pain with little objective clinical 
findings.  Furthermore, with respect to DeLuca, we have noted 
the veteran's subjective statements concerning his 
disability, and his assertions that he experiences pain, 
weakness, and numbness of his extremities as a result of his 
back disorder.  

We have evaluated this case in view of the extensive 
discussion of 38 C.F.R. §§ 4.40 and 4.45 in the DeLuca 
decision , as well as under 38 C.F.R. § 4.59, in full 
awareness that the impact of pain must be factored into an 
overall disability rating.  The principal requirement of 
DeLuca and the regulations is that we consider flare-ups, 
weakness, pain on movement, etc., and not simply rate on 
limitation of motion.  On the other hand, ratings are not to 
be assigned based upon the worst possible symptoms found or 
described in an extensive medical record.  As noted above, 
the higher of two ratings is to be assigned only where the 
overall disability picture more nearly approximates the 
criteria for such a rating.  In view of the evidentiary 
record before us, it is the Board's judgment that the 
currently assigned 20 percent rating best reflects the 
veteran's service-connected post-operative cervical disc 
disease.  

One further issue must be addressed.  Although it does not 
appear that the veteran or his representative has raised it 
in this appeal, and the RO has not rendered a decision on it, 
we recognize that VAOPGCPREC 36-97, discussed above, held 
that we should consider whether 38 C.F.R. § 3.321(b)(1) might 
provide for an increased rating on an extraschedular basis.  
That regulation provides that, in exceptional cases where 
schedular evaluations are found to be inadequate, "an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities" may be assigned.  The governing 
norm is a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

Although the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that the Board lacks jurisdiction to assign an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance, 
see Floyd v. Brown, 9 Vet.App. 88 (1996), the Board is still 
obligated to seek out all issues that are reasonably raised 
in the record before us.  We find that the veteran has not 
reasonably raised the issue of an extraschedular rating, nor 
do the facts of this case indicate that the currently 
assigned schedular evaluation is inadequate.  As discussed 
above, there is a higher schedular evaluation available for 
the service-connected post operative cervical disc disease, 
but the manifestations needed for the assignment of such a 
rating have not been demonstrated.  Second, the Board finds 
no evidence of an exceptional disability picture in this 
case. The veteran has not required frequent hospitalization 
for his neck disability, nor is it shown that it markedly 
interferes with employment beyond the degree anticipated by 
the schedular rating.  

The Board therefore concludes by a preponderance of the 
evidence that the impairment resulting from the service-
connected disability is adequately compensated by the 20 
percent schedular evaluation.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
this case.


ORDER

Entitlement to an increased rating for post-operative 
cervical disc disease is denied.  



		
	N.R. ROBIN
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


